Citation Nr: 9930605	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  95-14 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151, for degenerative disc disease of the 
lumbar spine, claimed as degenerative joint disease and 
pinched nerve, to include the inability to sit up, as a 
result of surgical treatment by the Department of Veterans 
Affairs on October 17, 1996.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had military service from January 1947 to 
November 1949. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a throat lump/lesion as 
a result of surgical treatment by the Department of Veterans 
Affairs on October 17, 1996 was granted in October 1998 and 
assigned a 10 percent disability evaluation effective from 
April 28, 1997, the date of the claim.  This is considered to 
be a full grant of benefits on appeal.  The record does not 
contain a notice of disagreement as to the rating or the 
effective date assigned, and thus, such matters are not in 
appellate status at this time.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997). 

In a May 1999 statement, the veteran requested retroactive 
payment for a disability.  It is unclear from the statement 
which injury/disability the veteran was addressing when he 
requested retroactive payment.  This matter is referred back 
to the RO for clarification and appropriate action.

A May 1999 letter with an attachment from the veteran's 
Congressional Representative reflects that the veteran 
believes that his 1151 claim for heart disease was denied 
because it was filed after the statutory time limit and that 
he did not have any further appeal rights.  The attachment, 
from the veteran, reflects that the heart disease claim is 
"bogus."  In July 1999, the Board received a statement from 
the veteran that reflects - RE: lower lumbar (spine) only 
contested!  Since the Board is unable to ascertain from the 
information of record whether the veteran is withdrawing the 
1151 claim for heart disease, the Board is requesting that 
the RO clarify with the veteran the status of the claim and 
provide the veteran with any information pertinent to the 
claim's status.  

The veteran withdrew his request for a hearing at the Central 
Office in June 1999 due to health concerns.  Accordingly, the 
remaining claim on appeal was certified to the Board.

The record reasonably raises entitlement to service 
connection for a back condition on a secondary basis due to 
the service connected left knee disability.  Where review of 
all documents and any oral testimony reasonably reveals that 
the claimant is seeking a particular benefit, the Board is 
required to adjudicate the issue of the claimant's 
entitlement to such a benefit, or if appropriate, to return 
the issue to the RO for development and adjudication of the 
issue.  Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  The 
Board refers the issue of entitlement to service connection 
for a back disability due to the service-connected left knee 
disability to the RO for appropriate action.

An April 1999 report of contact reflects that the veteran 
wanted his file sent to the Board immediately without further 
local consideration.  Since receipt of the veteran's claim at 
the Board, the veteran has submitted three statements with 
attachments.  The Board has reviewed each statement with its 
attachment and finds that the veteran has not submitted any 
new evidence not previously considered by the agency of 
original jurisdiction and will proceed to adjudication.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO.  

2. The veteran was hospitalized in a VA facility in October 
1996 during which time he underwent a total left knee 
arthroplasty.  

3. Chronic back complaints pre-existed the October 1996 
surgical treatment.

4. The evidence of record does not support a finding that the 
medical or surgical treatment administered to the veteran 
during the VA hospitalization resulted in any additional 
back disability.  


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for degenerative disc disease, 
lumbar spine, claimed as degenerative joint disease and 
pinched nerve, due to hospitalization at a VA facility in 
October 1996 have not been met.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.358 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts in an April 1998 statement that he is 
entitled to compensation under section 1151 based on 
aggravation of an existing injury to his spine.  The veteran 
believes a failed intubation or intubation on October 17, 
1996 precipitated a severe coughing episode similar to the 
one he experienced in March 1981 for which he was later 
hospitalized for back complaints.  The veteran asserts that 
VA physicians' were aware of his increased susceptibility and 
failed to inform him of the risks of intubation.  The veteran 
also asserts that immediately after surgery he experienced 
pain in his back - which he attributes to some [unknown - 
undetermined] trauma.  

Legal Precedent

Pursuant to 38 U.S.C.A. § 1151, the VA is required to pay 
disability compensation for disability, aggravation of 
disability or death, to a veteran "in the same manner as if 
such disability, aggravation or death were service 
connected," under the following circumstances: Where any 
veteran shall have suffered an injury, or aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation awarded under any of the laws administered by 
VA, or as the result of having submitted to an examination 
under any such law, and not the result of the veteran's own 
willful misconduct, and any such injury or aggravation 
results in additional disability to or the death of the 
veteran.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (1996).

The Board notes that in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the Court has held that, where entitlement 
invalidated 38 C.F.R. § 3.358(c)(3), a regulation applicable 
to claims under 38 U.S.C.A. § 1151.  The Court's decision in 
Gardner was affirmed by the United States Court of the 
Appeals for the Federal Circuit (Court of Appeals) in Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).  The Court of Appeals 
decision was then appealed to the United States Supreme Court 
(Supreme Court).  On December 12, 1994, the Supreme Court 
issued its decision in Gardner, affirming the decisions of 
the Court and the Court of Appeals.  Brown v. Gardner, 115 S. 
Ct. 552 (1994).  

Thereafter, VA sought an opinion from the Attorney General of 
the United Sates as to the full extent to which benefits were 
authorized under the Supreme Court decision.  On March 16, 
1995, amended regulations were published deleting the fault 
or accident requirement of 38 C.F.R. § 3.358, in order to 
conform the regulations to the Supreme Court's decision.

Effective October 1, 1997, Section 1151 was amended.  38 
U.S.C. § 1151(a)(1); Pub.L. 104-21, Title IV, § 422(a), Sept. 
26, 1996, 110 Stat. 2926 (West 1991 & Supp. 1997).  The 
amendments to section 1151 reincorporated the fault 
requirement.  In pertinent part, the amendment inculcated the 
fault or accident requirement contained in the stricken 
version of 38 C.F.R. § 3.358(c) (1994).  

In the instant case, the veteran's claim for compensation 
benefits pursuant to 38 U.S.C.A. § 1151 was filed in April 
1997, before the effective date of the amended section 1151 
which reincorporates the fault requirement.  38 U.S.C.A. § 
1151(a)(1) (1997); Pub. L. No. 104-21, Title IV, § 422(a), 
Sept. 26, 1996, 110 Stat. 2926.  Congress specifically 
provided that the amendments to section 1151 would be 
applicable to all claims filed on or after October 1, 1997.  
Id.  Therefore, the new statute is not applicable to the 
veteran's claim.  See also VAOPGCPREC 40-97 (December 31, 
1997). 

The Court has held that where the law or regulation changes 
while a claim is pending "the version most favorable to the 
appellant . . . will apply unless Congress provided 
otherwise."  Cf. Boggs v. West, 11 Vet. App. 334 (1998) 
citing Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Accordingly, the Board will consider the veteran's claim 
without regard to fault of the VA.  See Gardner v. Derwinski, 
1 Vet. App. 584 (1991), aff'd sub nom Brown v. Gardner, 5 
F.3d 1456 (Fed. Cir. 1993), aff'd , 513 U.S. 115 (1994).

The laws and regulations omitting the fault requirement are 
stated above.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  
Further regulatory criteria pertinent to this case provide 
that compensation will not be payable under 38 U.S.C. § 1151 
for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized.  

Regulations also provide that in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, pertinent considerations include a 
showing that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith, and 
the mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  Further, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358 
(c)(3) (1998).


Factual Background

Briefly, the veteran contends that his ongoing medical 
problems are directly related to the total left knee 
arthroplasty performed in October 1996.  He asserts that his 
spine was injured as a result of an episode of coughing that 
followed intubation, or, in the alternative, from some 
incident during the intubation for the October 17, 1996 
surgery.  He asserts that the residuals of the surgery, the 
back pain, linger and cause extreme pain and discomfort.  The 
veteran contends that the VA was aware of his previous 
"lower spine" laminectomies and his prior-coughing episode, 
and that no tests were ordered to evaluate the risks that 
surgery would aggravate an already existing back injury.  He 
further asserts that he was not informed of the risks based 
on his history.  

A March 1983 letter written by Dr. Montique, orthopedic 
surgeon, reflects that the veteran had previous problems with 
his back that date back to April 1981 when he was 
hospitalized and treated with three nerve blocks and a TENS 
unit.  The veteran was under his care for severe lumbosacral 
spine strain and sprain with radiculopathy of L5.  

A September 1983 VA hospital summary reflects inter alia that 
the veteran has a history of chronic low back pain.  

A November 1985 CAT scan of the lumbar spine from Zurbrugg 
Memorial Hospital reflects advanced disc disease at L4-5 with 
spinal stenosis with evidence of previous surgery.  

A November 1995 VA joints examination reflects that the 
veteran uses a cane in the right hand and that he had right 
hip and ankle pain.  He was not taking any medication for his 
pain.  In 1960, he had a right lumbar laminectomy for right 
lumbar radiculopathy, which gave him considerable relief.  In 
1974, he had a recurrence of the pain and a second lumbar 
laminectomy.  In 1981, he had a recurrence of pain treated 
with injections.  On examination in November 1995, the 
veteran walked with a wide antalgic gait.  A pertinent 
diagnosis was status post laminectomies for lumbar 
radiculopathy with degenerative changes of the lumbar spine.  

A March 1996 statement from Dr. Sheldon reflects that the 
veteran had been under his care and that there was data in 
the veteran's medical record documenting the current medical 
problems: diabetes mellitus; hypertensive cardiovascular 
disease; coronary artery disease (atherosclerotic); 
degenerative joint disease, multi site, (back and bilateral 
knees); periodontal disease; and degenerative macular disease 
of the eyes with a macular hole on the right.  

On review of the medical and surgical records for the October 
1996 admission, surgery, and rehabilitation, the Board notes 
that the veteran signed an Informed Consent Progress Note for 
total left knee replacement on October 9, 1996.  At that 
time, the veteran was provided with an explanation of his 
condition and the potential benefits, alternatives and common 
complications related to the proposed treatment/procedure, 
including but not limited to: death, stroke, myocardial 
infarction, no improvement, bleeding, paralysis, infection, 
risks of transfusion, and nerve damage, as well as other 
risks specific to [the] treatment/procedure.  The Board notes 
that the space adjacent to other risks specific to 
treatment/procedure is blank.  There were no alternatives to 
the proposed treatment/procedure.  An ortho[pedic] pre-op 
note in the medical record progress notes dated on October 9, 
1996 reflects that the risks, benefits, and alternatives to 
the procedure were discussed with the patient who decided to 
proceed with surgery.  The veteran also signed a Request for 
Administration of Anesthesia and for Performance of 
Operations and Other Procedures.  The request reflects 
"[e]xceptions to surgery or anesthesia, if any, are: none."  

A separate anesthesia pre-op[erative] note written in the 
medical record progress notes dated October 16, 1996 reflects 
in pertinent part: history of difficult intubation, required 
fiberoptic [intubation] in the past.  The plan included inter 
alia fiberoptic intubation and epidural for postoperative 
pain.  The note also reflects risks, alternatives, benefits 
discussed including myocardial infarction, death, and 
cerebrovascular accident.  The veteran verbalized an 
understanding of the risks, questions answered, and that the 
veteran agreed to proceed as planned.  

The Preanesthetic Summary dated in October 16, 1996 reflects 
that the veteran had a difficult intubation previously and 
required fiberoptic nasal intubation.  

The Nursing Admission Assessment record dated on October 16, 
1996 reflects a list of the veteran's prescribed medications.  
The list bears no reference to pain medications.  The record 
reflects that the veteran had strong strength in the right 
lower extremity and moderate strength in the left lower 
extremity.  

On October 17, 1996, the day of the surgery, the orthopedic 
service discussed the risks, benefits, alternatives, and 
possible complications with the patient.  The note reflects 
that the veteran "appeared" to understand and agreed to 
proceed.  

The surgeon's note affixed to the Physical Examination [page 
7 of 7] and dated on the day of surgery reflects, in essence, 
that the veteran has been evaluated preoperatively and 
understands the risks and complications of total knee 
arthroplasty and that he has consented to the procedure 
knowing the above.  

The Postoperative Assessment completed by anesthesia on 
October 17, 1996 reflects that there were no complications.  
The Anesthesia Record dated on October 17, 1996 reflects that 
fiberoptic intubation failed, that the veteran was mask 
ventilated, then reintubated successfully.  The Recovery Room 
Record dated in October 17, 1996 reflects that the veteran 
had an episode of coughing, that he was medicated with 
Morphine Sulfate for elevated blood pressure, and that he was 
medicated for increasing restlessness.  Dr. Gass saw the 
veteran.  The veteran was transferred to the surgical 
intensive care unit.  

The surgeon's postoperative note reflects - veteran with 
difficult intubation - will have intensive care 
postoperatively.  Veteran tolerated procedure well.  

On October 17, 1996, the postoperative note written by the 
orthopedic service reflects no complications.  

On October 18, 1996, postoperative day 1, physical therapy 
evaluated the veteran.  The veteran's prior functional 
limitations were described as limited ambulation.  He was 
observed to be medically improved and extubated.  The 
objective evaluation reflects: ready to begin 
rehab[ilitation] total knee replacement - left.  "Balance: 
sitting and standing '?'"  Weight bearing status of the 
right lower extremity was full and the left lower extremity 
was evaluated as partial weight bearing.  The functional 
evaluation reflects: bed mobility, supine [and] sit were 
minimal assist.  The left knee was in continuous passive 
motion of zero to 45 degrees.  There is no entry regarding 
back pain.

In essence, the VA inpatient medical records to include 
physician, nursing, and physical therapy notes dated for the 
period of October 18, 1996 to October 29, 1996 reflect that 
the veteran recovered slowly following the total left knee 
arthroplasty requiring frequent pain medication, moderate 
assist with mobility, and encouragement to increase his 
activity.  On postoperative day 1, the veteran complained 
that his back hurt.  On postoperative day 2, he complained of 
back pain due to immobility.  On postoperative day 4, the 
veteran was transferred out of the surgical intensive care 
unit.  The record is silent as regards complaints of back 
pain and reflects that he ambulated with a walker.  On 
postoperative day 5, the veteran complained of having a low 
pain threshold and that he felt tired.  On postoperative day 
6, the veteran complained of right knee pain.  The physical 
therapy note is silent for complaints of back pain.  The 
anesthesia postoperative note dated October 24, 1996 
(postoperative day 7) reflects no complaints.  The physical 
therapy note dated on October 26 reflects decreased pain 
threshold.  The record does not reflect complaints that were 
associated with back pain.  A skin breakdown assessment dated 
on October 28 reflects "[m]y buttocks hurt so much, I can't 
sit on it for more than 5."  On October 29, 1996, the 
veteran was transferred to rehabilitation.  The record 
contains no notation regarding complaints of back pain.  

The hospital summary dictated on October 28, 1996 reflects 
longstanding history of left knee pain secondary to a 
football injury many years ago.  The veteran complained of 
pain everyday with exercise and rest.  He complained of 
positive night pain.  He was able to walk approximately one 
to two blocks before having to rest.  He required a cane for 
ambulation.  The veteran was status post several left knee 
"scopes" at the VA hospital, with the last being in 1987.  
He has had a medial meniscal tear of the left knee repaired.  
The veteran complained of knee swelling and pain primarily 
medially.  He has a history, in the past, of torn ligaments 
in 1948, medical meniscus tear in 1976, and reconstruction of 
his left knee in 1979.  He underwent scopes for debridement 
in 1981 and in 1983.  He underwent a bone scan in 1985 that 
revealed degenerative joint disease and he had a repair of 
the quadriceps ligament on the left side in 1985.  The 
veteran has a history, with his last surgery, of requiring 
fiberoptic scope intubation; anesthesia will be alerted of 
this.  The review of systems reflects that the veteran had a 
history of difficult intubation in July 1996.  The knee scope 
was delayed secondary to difficulties with intubation.  On 
this admission, the veteran had some difficulty in the 
operating room with intubation.  He underwent a fiberoptic 
intubation that failed and subsequently had a transtracheal 
catheter placed for oxygenation, but was quickly intubated.  
During the attempts at intubation, the two upper incisors 
were knocked loose.  The veteran was kept intubated after the 
surgery and transferred to the surgical intensive care unit 
for postoperative management.  On postoperative day one, the 
veteran was extubated and placed on a facemask with good post 
extubation gases.  The veteran remained in the surgical 
intensive care unit for postoperative management of his 
hypertension and diabetes.  On postoperative day number two, 
he remained extubated with good oxygenation.  He was weaned 
to a nasal cannula.  On postoperative day four, the veteran 
was transferred to the orthopedic floor for further 
postoperative recovery.  The veteran worked with physical 
therapy beginning postoperative day number two and throughout 
his hospital course on a twice a day basis.  Physical therapy 
encouraged range of motion, strength, and ambulation.  The 
veteran was non-compliant with physical therapy in that he 
would refuse to get out of bed to a chair, complaining of 
pain and discomfort.  He was placed in a continuous passive 
motion machine that was increased in degree of flexion and 
eventually advanced from zero to 90 degrees by postoperative 
day number four.  On postoperative day number four and 
transfer to the orthopedic floor, it was noted that the 
veteran had a grade I decubitus ulcer over his right buttock 
with some mild erythema and tenderness to touch at the site.  
The veteran was started on skin care precautions, frequent 
turning, and the patient was again encouraged to get out of 
bed and move around.  On postoperative day number 12, it was 
determined that the veteran was ready for discharge to the 
rehabilitation area and was in good condition.  The condition 
on discharge was described as stable.  The follow-up care 
included inter alia to get out of bed [the veteran was non 
compliant in this respect] and he was to maintain left knee 
precautions as per physical therapy instruction, and was to 
have a raised toilet seat in his bathroom.  

The discharge summary from the extended care unit 
(rehabilitation area) dictated on November 7, 1996 reflects 
that the veteran had difficulty participating in physical 
therapy due to back pain and a decubitus ulcer on his right 
buttock.  A x-ray of the lumbosacral spine showed evidence of 
sacroiliac joint degenerative joint disease.  He was 
prescribed Salicylate two times a day and Percocet as needed 
for pain.  

A December 1996 statement written by Dr. Sheldon notes that 
he reviewed the medical record from the VA, that the records 
were self explanatory, and that he was not involved in that 
care.  Dr. Sheldon also noted that the veteran requested 
orthopedic evaluation for a longstanding, chronic back pain 
disorder with associated right leg pain and that he had 
associated numbness across his buttocks.

In pertinent part, a January 1997 letter from Dr. R. 
O'Donnell reflects that it was important that the veteran 
tell future surgeons and anesthesiologists about his airway 
problems.  

A February 1997 letter from Dr. Finkenberg, Diplomate 
American Board of Orthopedic Surgery, reflects that the 
letter was written at the request of the veteran regarding 
his continued back pains.  The physician noted that the 
veteran underwent a magnetic resonance imaging in January 
1997 which demonstrated evidence of a recurrent L4-5 
herniated nucleus pulposus, retrolisthesis as well as 
rotation of the vertebral body resulting in some spinal 
stenosis at the L4-5 level, hypertrophic osteophyte and 
thickened ligamentum flavum, and some perineural fibrosis 
secondary to his previous operation.  The veteran has been 
unable to resolve his discomforts with anti-inflammatory 
medications, mild analgesics, modification of activity, and 
physical therapy.  The physician noted that the veteran 
wished to pursue surgical intervention in an effort to 
decrease the stenosis as well as decrease some of the 
perineural fibrosis around the nerve roots.  

Private medical statements written by Dr. Sheldon dated in 
February and March 1997 reflect that a follow-up orthopedic 
consultation dated in January 1997 refers to the history of 
low back pain with radiation into the left buttock and thigh.  
Magnetic resonance imaging demonstrates recurrent disc 
herniation at L4-L5, with significant degenerative disease 
with facet arthritis at that level.  In addition, there was 
evidence of a right L-4 laminectomy and scar formation around 
the region of his previous surgeries that were performed in 
the late 1960's and early 1970's. 

A March 1997 VA outpatient clinic record reflects patient 
with back pain secondary to rehabilitation for knee pain - 
requesting elevated toilet seat for easier arising.  The 
assessment was back pain post knee surgery.

An April 1997 VA joints examination reflects that the veteran 
complained bitterly that any movements to either lower 
extremity on examination produced severe back pain.

A September 1997 statement from Dr. Sheldon reflects that the 
veteran had been under his regular medical care as well as 
the observation and care of assorted specialists including 
orthopedic, ophthalmology, and ear, nose and throat.  Among 
other things, the medical problems include chronic back pain, 
degenerative joint disease in multiple sites, and that he was 
status post total knee replacement, bilaterally, with slight 
impairment.  The statement reflects that the veteran 
medicates with Tylenol with codeine for pain, that his 
ambulation is antalgic, and that he requires a cane.  In 
spite of medications and past surgical management, the 
veteran has no ability to perform any gainful employment.  
His co-morbid medical conditions contribute to his total 
disability.  The statement adds that the veteran's condition 
is unchanged from March 1997.  

Other VA outpatient treatment records to include entries by 
Dr. Gass, Associate Chief of Staff for External Clinics, for 
the period of November 1996 to November 1997 reflect that a 
magnetic resonance imaging (MRI) of the back was requested to 
rule out spinal stenosis in November 1996.  A February 1997 
entry reflects that the veteran has a left buttock mass that 
[the veteran] reports is pressing on his spine.  The MRI 
reflects bulging disc.  The veteran was scheduled for surgery 
in March, but wanted to postpone it for trial TENS unit.  The 
examiner noted that the replacement knee functioned well.  
The assessments included herniated disc.  A March 1997 
outpatient telephone encounter form reflects that the veteran 
has back pain secondary to rehabilitation for knee pain.  The 
assessment was back pain post knee surgery.  An April 1997 VA 
entry by Dr. Gass reflects that the veteran has chronic, 
recurrent low back pain exacerbated recently when he was 
hospitalized for a successful total knee replacement.  
"Unfortunately the back pain persists when he sits or tries 
to sleep."  A June 1997 entry reflects that the veteran 
basically presented to get help with administrative matters 
and to obtain prosthetic equipment.  Inter alia, the 
assessment included chronic generalized arthralgias.  A 
September 1997 VA medical record entry reflects - need to get 
prosthetics (bed and chair).  The veteran reported that his 
back really bothered him.  The veteran ambulated with a cane; 
he used a binder and a TENS unit.  A November 1997 statement 
by Dr. Gass reflects that the veteran has been his patient 
for many years and that the veteran has multiple degenerative 
joint disease and low back pain of multi-factorial origin.  

A January 1998 VA treatment record reflects that the veteran 
is clinically stable and has medications.  The record also 
reflects that the veteran has decided against any back 
surgery, which requires intubation.  On examination, he 
walked with a cane.  He had a TENS unit and an abdominal 
binder.  The assessment reflected that except for pain and 
limited mobility, the veteran was doing well.  

Testimony from the January 1998 personal hearing collated 
with his multiple statements in support of his claim reflect 
in pertinent part that the total left knee replacement left 
him in worse condition.  He testified that Dr. Gass has 
treated him since 1988 and that he had no problems with his 
back (his back did not bother him) from 1988 until the 
October 1996 surgery.  The veteran asserts that he requires a 
cane, a TENS unit, a back brace, a special bed and chair, as 
well as pain medication as a result of the October 1996 
surgery.  He stresses that before October 17, 1996 he did not 
1) take pills, 2) use a TENS unit, 3) use a hospital bed, or 
4) use a raised commode.  He believes that his back was 
injured during the emergency intubation.  The veteran 
requested that a decision be made based on the evidence of 
record.  

The May 1998 medical opinion of Dr. Pashmforoush reflects 
that he reviewed volumes 10 and 11 of the veteran's claims 
file and scanned and reviewed volumes 1-9.  Inter alia, the 
physician reflects that the veteran's past medical history 
reflects degenerative joint disease of multiple joints.  On 
admission in October 1996 for left knee arthroplasty, the 
veteran ambulated with a cane, he was able to walk one to two 
blocks before having to rest, and had a history of several 
left knee "scopes."  The veteran experienced a difficult 
intubation at the time of the October 1996 total left knee 
arthroplasty.  After several attempts, the veteran was 
successfully intubated.  The records reflect that the veteran 
had a difficult intubation prior to this surgery and that the 
veteran was informed of this.  Post-operatively, the veteran 
complained of low back pain.  Lumbar spine x-rays reflect 
degenerative joint disease with evidence of previous surgery 
and also L4-L5 disc space narrowing with significant 
osteophytes and degenerative joint disease.  In pertinent 
part, in February 1997, the veteran complained of low back 
pain to Dr. Sheldon.  A MRI demonstrated recurrent disc 
herniation at L4-L5 with significant degenerative disc 
disease with facet arthritis at that level.  There was 
evidence of a previous right L4 laminectomy with scar 
formation around the region of his previous surgeries which 
were performed in the late 1960's and early 1970's.  Dr. 
Pashmforoush notes that the preponderance of the evidence in 
the chart indicates that the veteran has had chronic low back 
pain and has had previous laminectomies for degenerative 
joint disease and disc space disease.  The review of the 
medical record and the surgery does not show evidence of 
trauma to the back during the surgery.  He opined that it was 
more likely than not that the veteran's lower back condition 
was a pre-existing condition and was not aggravated during 
the surgery based on evidence of prior back surgeries, x-rays 
consistent with old degenerative joint disease, and no 
evidence of recent trauma either by history or by physical 
examination of the lower back.  

A May 1998 VA treatment record reflects that the veteran was 
present for his three month follow-up, that the veteran moved 
well with a cane, and that he had a back brace and a TENS 
unit.  The assessment reflects chronic pain in the back and 
knees.  

In pertinent part, a May 1998 letter written by Dr. Gass to 
the veteran reflects that the veteran was admitted electively 
for a total left knee replacement and spent 13 days in acute 
care and a week on the rehabilitation unit.  The admission 
history and physical reflect that the staff was aware that 
the veteran had a chronic back condition and previous 
surgeries.  For the period of October 16-29, the progress 
notes do not indicate anything about back problems.  The 
major concerns were problems with the intubation, some 
postoperative delirium, and difficulty ambulating due 
primarily to the pain in the right knee.  It was noted that 
the veteran was poorly tolerant of pain but was making as 
much effort as he could to get up within the limits of his 
pain and unsteadiness on his feet.  Dr. Gass notes that he 
has not read every word of the veteran's medical history and 
that his general impression was that the veteran called 
little attention to his back during the acute phase of his 
admission from October 16-29.  The letter adds that the 
records reviewed showed that the veteran had degenerative 
disease of the spine, that he had a laminectomy twice which 
reflects that the extended care unit staff was aware that the 
veteran had a back condition.  The initial physical therapy 
evaluation reflects pain "8-9/10" from his left buttock 
down to his foot and that he had a somewhat abnormal pain 
pattern in his left leg.  An occupational therapy note 
reflects that the low back pain would be formally assessed 
and an x-ray of the lumbosacral spine was done.  Dr. Gass 
notes that even though the x-ray was abnormal - reflecting 
his previous surgeries, it was not a very sensitive way to 
assess back pain.  Dr. Gass notes that his October 30, 1996 
note [in the medical record] indicates that the veteran had 
back pain which limited his sitting.  The orthopedic note 
that same date indicated that the veteran complained of back 
and buttock pain and was encouraged to get out of bed.  Dr. 
Gass adds that if he was called to testify in a court of law, 
he could say that the veteran did have back pain during the 
admission.  He could not testify about the veteran's 
preceding pain which his outpatient notes probably document.  
He did not examine the veteran himself for back pain from 
October 16-November 6.  The majority of the [progress] notes 
refer to problems with transfers and weakness - not back 
pain.  Dr. Gass closes with . . . this is not to say that 
[the veteran] did not have or develop back pain during that 
1996 admission but only that not much note was made of it.  
There is no question that [the veteran] had a pre-existing 
back condition and had had surgery.  He added that it was not 
conventional to do back x-rays or MRI's on admission for a 
total knee replacement; therefore, no MRI or back x-rays were 
done.  When the complaints of problems with [the veteran's] 
back arose, a lumbosacral spine film was done.  It appeared 
that the physical and occupational therapists tried their 
best to work with [the veteran] to rehabilitate the knee as 
well as be aware of other transfer issues and activities of 
daily living.  

An October 1998 VA entry reflects chronic knee/back pain - 
this is real disease that is disabling but can manage him 
with TENS unit, brace, and pain medications. 

A November 1998 statement from Dr. Sheldon reflects inter 
alia that the veteran has an ongoing back disorder, which is 
currently unimproved and resulted status post knee surgery.  
The veteran uses medical devices for control of his back 
pain, including a TENS unit and a belt for lumbar support.  
He is outfitted at home with a hospital bed and a power lift 
chair for assistance assuming the erect posture from sitting.  
For toileting, he requires a raised commode.  On ambulation, 
he uses a single point cane.  His medical problems and 
disabilities incapacitate him for gainful employment.  


Analysis

The Board has reviewed the evidence related to the pre-
existing back condition and the October 1996 hospitalization 
and determines that the veteran has presented a well-grounded 
claim for entitlement to benefits under 38 U.S.C.A. § 1151 
for the aggravation of a pre-existing back disability.  

Specifically, the veteran contends that as a result of 
medical and/or surgical treatment at the VA Medical Center in 
San Diego, California, he is unable to sit without constant 
back pain.  The veteran asserted this contention and belief 
when he sought private evaluations of his condition, when he 
requested prosthetic services in March 1997, and at his 
personal hearing in January 1998.  He further asserts that he 
was not informed of the risks as regards his pre-existing 
back condition and that VA was aware of his susceptibility.  

At the outset, while the veteran has asserted that the risks 
of surgery were not disclosed, the claims folder reflects 
that the veteran gave informed consent for the surgery and 
the anesthesia.  The veteran was given opportunities to ask 
questions or express concerns.  The Board notes that the 
admission history and the signed consents to procedures do 
not reflect that the veteran reported 1) any concern directly 
or indirectly about his back, or 2) that coughing had caused 
a previous back injury, or 3) a desire to delay surgery 
because of a prior history of difficult intubation.  The 
Board notes that the veteran had a longstanding history of 
back problems and chronic back pain.  Even though the record 
bears reference to a hospitalization in 1981 following a 
coughing episode, there is no evidence to suggest that the 
veteran was susceptible.  According to the law, compensation 
is not payable under 38 U.S.C.A. § 1151 for the continuance 
or natural progression of disease or injury for which 
hospitalization was authorized.  

The Board accepts and it is not disputed that the veteran 
presented in October 1996 with a history of chronic back 
problems and a history of difficult intubation.  The veteran 
testified that he did not have any problems with his back 
from 1988 to the date of the October 1996 surgery.  The 
veteran testified that he did not have to use a hospital bed, 
a special lift chair, a raised commode, or pain medications 
[on a regular basis] prior to this surgery.  The veteran 
reports that he has a pinched nerve in his lower spine, which 
he did not have prior to the total left knee surgery.  The 
Board acknowledges that the veteran is competent to relate 
his observations and symptoms that he has back pain 
subsequent to the October 1996 total left knee replacement, 
however, he is not competent to establish a medical diagnosis 
or causation.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Such determinations would require specialized knowledge or 
training and are, thus, beyond the competency of a lay 
person.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

In that regard, the November 1996 discharge summary 
specifically notes degenerative joint disease of the 
sacroiliac joint.  The VA treatment records reflect that a 
MRI of the back was requested in November 1996 to rule out 
spinal stenosis.  The test result reflects bulging disc.  Dr. 
Sheldon related that the veteran had chronic, ongoing and 
disabling discogenic back pain with radiculopathy in January 
1997.  In February 1997, the left knee replacement was noted 
to function well and that the veteran had a herniated disc.  
As a matter of observation, a November 1985 CAT scan of the 
lumbar spine reflects advanced disc disease at L4-5 with 
spinal stenosis and evidence of previous surgery in 1960 and 
1974 (laminectomies for lumbar radiculopathy).  In a November 
1998 statement, Dr. Sheldon noted that the ongoing back 
disorder resulted status post knee surgery.  

The Board stresses that Dr. Sheldon does not distinguish 
whether the current back disability is the result of the 
natural progression of the discogenic disease or whether the 
current back disability is actually the result of injury or 
aggravation of an existing disease and not merely 
coincidental therewith.  As there is no indication from a 
reading of Dr. Sheldon's multiple statements that the 
veteran's current back complaints are directly related to the 
medical or surgical treatment or that these complaints are 
not the necessary consequences of such treatment, Dr. 
Sheldon's medical opinion as to the cause of the veteran's 
back complaints is not probative of whether the veteran is 
entitled to section 1151 benefits.  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993).  

An April 1997 entry by Dr. Gass reflects that the veteran had 
chronic, recurrent low back pain exacerbated recently when he 
was hospitalized for a successful total knee replacement.  
Notwithstanding the May 1998 letter from Dr. Gass to the 
veteran which reflects that the veteran did have back pain 
during the October 1996 admission and that not much note was 
made of the back pain during the admission, the medical 
opinion by Dr. Pashmforoush in May 1998 reflects that the 
preponderance of the evidence in the chart indicates that the 
veteran has had chronic low back pain and has had previous 
laminectomies for degenerative joint disease and disc space 
disease.  The review of the medical record and the surgery 
did not show evidence of trauma to the back during surgery.  
Dr. Pashmforoush opined that it was more likely than not that 
the veteran's lower back condition was a pre-existing 
condition and was not aggravated during the surgery based on 
evidence of prior back surgeries, x-rays consistent with old 
degenerative joint disease, and no evidence of recent trauma 
either by history or by physical examination of the lower 
back.

The evidence of record has not established that the medical 
or surgical treatment, specifically the intubation procedure 
on October 17, 1996, resulted in any trauma to the veteran's 
back.  There is no indication that immediately following 
surgery the veteran complained of back pain.  It is 
undisputed that the veteran remained intubated following the 
surgery, that he coughed, that his blood pressure elevated, 
that he was medicated with Morphine Sulfate, calmed, and was 
later transferred to the surgical intensive care unit.  On 
evaluation by the physical therapist on the first 
postoperative day, when the veteran was extubated, he did not 
mention that his back was injured, but that his back hurt.  
The next day, he associated the back pain with being 
immobile.  The next reference to back pain occurs on the 
rehabilitation unit - more than 10 days postoperatively.  
Additionally, no evidence has been presented to support a 
finding that the VA failed to inform the veteran of the 
attendant risks of surgery, to include intubation, or that 
the intubation/surgical procedure precipitated a severe 
coughing episode to exacerbate the pre-existing back 
condition.  More important, not one physician, private or VA, 
has attributed the recurrent herniated disc or degenerative 
joint disease of the spine to the October 17, 1996 left knee 
surgery.  Ultimately, there is no indication that the veteran 
sustained any back trauma during the intraoperative period, 
during surgery, or after surgery.

Accordingly, and in conclusion, the evidence of record shows 
that neither the medical or surgical treatment in October 
1996 administered to the veteran resulted in further 
disability, namely the inability to sit up, beyond the 
natural progression of the pre-existing discogenic disease.  
As noted, the regulatory criteria pertinent to this case 
provides that compensation will not be payable under 38 
U.S.C.A. § 1151 for the continuance or natural progress of 
disease or injuries for which the training, or 
hospitalization, etc., was authorized.  Thus, the medical 
evidence, when considered in its totality, does not support a 
finding that the veteran has any additional disability as a 
result of treatment received in October 1996.  Therefore, the 
Board determines that the preponderance of the evidence is 
against the veteran's claim that the pre-existing back 
condition was aggravated by or is the result of VA medical or 
surgical treatment, and his appeal for compensation for the 
claimed disability pursuant to 38 U.S.C.A. § 1151 is denied.  

In conclusion, there is nothing to support that treatment 
rendered by the anesthesia, the surgical, physical therapy, 
or nursing staff aggravated the pre-existing back condition.


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for degenerative disc 
disease, lumbar spine, claimed as degenerative joint disease 
and pinched nerve, to include the inability to sit up, as a 
result of medical or surgical treatment by the VA is denied.



				
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 



